TJOFLAT, GERALD BARD, Associate Judge.
This is an interlocutory appeal from an order of the trial court modifying the child visitation provisions of a final judgment of divorce. We have carefully reviewed the record and conclude that there was ample evidence to support the trial judge’s settlement of the controversy between the parties about the disposition of the children. Certainly it was within his sound discretion to fashion the visitation provisions as he did.
Accordingly, the order is affirmed.
CROSS, C. J., concurs.
McCAIN, J., dissents, with opinion.